DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 6, 13, and 19-20 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 11/23/2020, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-5, 7-12, 14-18 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-5, 7-12, 14-18 filed 02/17/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method and electronic device for decoding a bitstream that determines a block having an intra prediction and determining indices of the intra prediction modes based on a reference line index and most probable mode.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
a Planar mode is included in the plurality of most probable modes when the reference line index is equal to the first predefined value, and 
the Planar mode is excluded from the plurality of most probable modes when the reference line index is different from the first predefined value.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Liu (US 20180332284 A1) teaches a video coding device that determines an intra-prediction mode subset. The intra-prediction mode subset include intra-prediction modes that correlate to a plurality of reference lines for a current image block and excludes intra-prediction modes that correlate to a primary reference line for the current image block..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486